ORDER

On August 13, 1993, the Director of the Office of Lawyers Professional Responsibility filed a petition with this Court alleging that the respondent Steven M. Patrow had committed professional misconduct warranting public discipline. In the petition, the Director alleges that respondent made numerous and repeated misrepresentations to clients; prepared a false court order; neglected client matters; engaged in the practice of law while suspended; settled a lawsuit without the authorization of his client; and failed to cooperate for a period of several months with the Director’s Office in its investigation of the complaints against him. In March 1991, this court suspended respondent indefinitely from the practice of law in Minnesota for a period of at least 18 months. In re Patrow, 467 N.W.2d 323 (Minn.1991). That suspension remains in effect. In addition, in April 1993, respondent was suspended from the practice of law in Wisconsin for a period of 2 years. In re Patrow, 174 Wis.2d 825, 498 N.W.2d 397 (1993). The Director claims that the misconduct alleged in this petition against respondent occurred prior to, or at the same time as, respondent’s March 1991 suspension.
Along with the petition, the Director filed the parties’ stipulation for discipline in which the respondent waived all of his procedural rights to hearings as provided in Rule 10(a), Rule 9 and Rule 14, Rules on Lawyers Professional Responsibility. Respondent also waived his right to interpose an answer and unconditionally admitted all of the allegations of the petition. Respondent joined with the Director in recommending that appropriate discipline pursuant to Rule 15, Rules on Lawyers Professional Responsibility, is a continuation of his current indefinite suspension for a minimum of 18 months from the date of this order. Respondent further agreed to the imposition and payment of $750 in costs pursuant to Rule 24, Rules on Lawyers Professional Responsibility.
The Court, having considered all of the facts and circumstances surrounding this matter, the petition of the Director, and the stipulation of the parties, NOW ORDERS:
1. That the current indefinite suspension of respondent, Steven M. Patrow, hereby is continued, pursuant to Rule 15, Rules on Lawyers Professional Responsibility, until such time as this court reinstates respondent pursuant to his application for reinstatement, which application shall be made not earlier than 18 months from the date of this order.
2. That respondent’s reinstatement shall be conditioned upon the following:
a. Respondent’s payment of costs in the amount of $750 plus interest.
b. Respondent’s successful completion of the professional responsibility examination *628pursuant to Rule 18(e), Rules on Lawyers Professional Responsibility.
c. Respondent’s satisfaction of continuing legal education requirements, pursuant to Rule 18(e), Rules on Lawyers Professional Responsibility.
d. Respondent’s provision of clear and convincing evidence during the reinstatement process that respondent has sought treatment for the psychological problems which he claims contributed to his misconduct.
3. That respondent shall pay to the Director the sum of $750 in costs and disbursements pursuant to Rule 24, Rules on Lawyers Professional Responsibility.